DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11, and 13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependent claims have been allowed because the closest prior art of record Hecker et al. (US Publication 2001/0008961 A)  fails to show or make obvious the claimed combination of elements. 
Specifically, Hecker fails to disclose or fairly suggest wherein the fastener includes a “C” shaped clip, and wherein the “C” shaped clip also serves as the infusion tube support region.
Claim 11 and its dependent claims have been allowed because the closest prior art of record Hecker et al. (US Publication 2001/0008961 A)  fails to show or make obvious the claimed combination of elements. 
Specifically, Hecker fails to disclose or fairly suggest wherein coupling the ophthalmic infusion support to the infusion tube includes fastening a “C” shaped clip to the infusion tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783